



COURT OF APPEAL FOR ONTARIO

CITATION: 457351 Ontario Inc. v. Golfnorth Properties Inc.,
    2014 ONCA 382 DATE: 20140512

DOCKET: C57642

Laskin, Rouleau and Lauwers JJ.A.

BETWEEN

457351 Ontario Inc
.
    and Diana Vacca

Applicants (
Appellant
)

and

Golfnorth Properties Inc.

Respondent (Respondent)

Robyrt H. Regan, for the appellant

S.J. Adler, for the respondent

Heard: May 1, 2014

On appeal from the order of Justice Gordon D. Lemon of
    the Superior Court of Justice, dated August 29, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the appellant that the clause in question in Schedule A of
    the Agreement of Purchase and Sale is not ambiguous.  However, we also agree
    with the application judges interpretation of the clause, given the words the parties
    used, especially the handwritten for greater certainty sentence, and the
    commercial reality on this transaction.

[2]

Accordingly, the appeal is dismissed with costs to the respondent of
    $10,000 all in.


